Citation Nr: 0911313	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-33 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for residuals of 
dilation and curettage (D&C) with resultant perforated 
uterus.  

2. Entitlement to service connection for depression, 
secondary to residuals of D&C with resultant perforated 
uterus. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1981 to 
October 1984.

These matters come before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California in which service connection for the residuals of 
D&C with resultant perforated uterus, and for depression as 
secondary to the residuals of D&C with resultant perforated 
uterus were denied.

A Board video conference was held on October 2007 and the 
transcript is of record. 

A November 2007 Board decision remanded the claim for further 
development. 

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Residuals of D&C and perforated uterus, to include adhesions 
are the result of active service. 

CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of dilation and curettage (D&C) and perforated 
uterus, to include adhesions, have been met.  38 U.S.C.A. §§ 
1110, 1131, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304 (2008).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the Veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service treatment records reveal that the Veteran received 
extensive gynecological treatment, including several 
surgeries, while on active service.  In pertinent part, the 
records show that her uterus may have been perforated during 
a 1984 D&C procedure. 

VA treatment records show that the Veteran is currently 
assessed with pain and residuals of a perforated uterus.  In 
August 2004, the Veteran's treating VA clinical nurse 
specialist opined that the Veteran's current symptoms of pain 
are as likely as not the result of uterine procedures 
performed during her active service.  

The case was remanded to obtain an opinion as to the nature, 
extent and etiology of the Veteran's manifested gynecological 
disorder. 
In response to a duty to assist letter, the Veteran provided 
a January 2008 statement from her treating physician Dr. 
S.K., who noted the Veteran's history of uterine rupture 
during a D&C in 1984.  She opined that the Veteran's current 
pain and discomfort may probably be due to adhesion secondary 
to a perforation of the uterus.  

In May 2008 a VA examination was conducted.  The examiner 
diagnosed abdominal/pelvic pain and opined that it was not 
likely that the Veteran's current symptoms/diagnosis are 
related to a possible perforation of the uterus or any 
incident during active service.  The examiner's rationale for 
the opinion is unclear and, seemingly, contradicted by the 
subsequent conclusion that the Veteran's abdominal/pelvic 
pain could be secondary to possible scar tissue formation 
from repeated D&Cs.  

The evidence demonstrates an in-service incident; a D&C and a 
possible uterine perforation in April 1984.  The evidence 
shows a current diagnosis of abdominal/pelvic pain with 
adhesions.  The evidence consists of two opinions in favor of 
the Veteran's claim and a negative opinion following VA 
examination.  

The two opinions positing a causal connection between service 
and current disability were offered by individuals who had 
treated the Veteran.  Both individuals indicated a 
familiarity with the Veteran's gynecological medical history, 
including the 1984 procedure.  Both professionals actively 
treated her for the residuals that are the subject of this 
claim and may be presumed to have more direct knowledge of 
the presence and origin of manifestations such as adhesions.  
Moreover, Dr. S.K.'s statement may be read to affirmatively 
attribute the cause of the adhesions themselves to an in-
service uterine perforation.  

In contrast, the VA examiner, provided an unclear rationale 
for her opinion.  Moreover, she subsequently conceded that 
the abdominal/pelvic pain could be secondary to possible scar 
tissue formation from repeated D&Cs.

Given the foregoing, the evidence is at least in equipoise; 
the benefit of the doubt goes to the Veteran; and service 
connection for residuals of D&C with resultant perforated 
uterus is warranted. See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for residuals of D&C with 
resultant perforated uterus, including adhesions is granted.  


REMAND

Although the Veteran's reply to the September 2008 
Supplemental Statement of the Case was received beyond the 
allowed 60 days for a response, the notification letter went 
to the wrong address.  Therefore her response will be 
considered to be timely.  

In her response the Veteran notified the VA of private 
treatment records from Dr. S.K. that have not been obtained.  

In addition, the claims file contains a CD ROM from the VA 
Medical Center containing 166 pages of records, the majority 
of which were not in the file and, consequently, were not 
reviewed when the May 2008 VA examination was conducted.  

The VA treatment documents have been printed out and are now 
of record. 

Accordingly, the case is REMANDED for the following action:

1. Obtain records of treatment provided by 
Dr. S.K. from April 2006 to the present.  
Ensure that all other identified private 
and VA medical treatment records that are 
not already of record are obtained.  

Take all necessary follow-up actions.  
Document any negative responses to record 
requests and inform the Veteran so that 
she may attempt to procure any missing 
records on her own.

2. Return the May 2008 VA examination and 
the claims file to the examiner who 
conducted it and request that she conduct 
a records review to augment her opinion; 
to include the additional VA treatment 
records and any additional private medical 
records subsequently received.  The claims 
folder, a copy of this remand, and the 
transcript of the Veteran's October 2007 
testimony must be provided to the examiner 
in conjunction with her records review.  

If the examiner who conducted the May 2008 
examination cannot be found or it is 
determined that further examination is 
necessary, schedule the Veteran for 
medical examination by an appropriate 
medical professional to determine the 
nature, extent, and etiology of her 
claimed acquired psychiatric disorder to 
include depression.  

All indicated tests and studies should be 
performed. The claims folder and a copy of 
this remand must be provided to the 
examiner in conjunction with the 
examination.

The examiner should provide opinions as to 
whether:  a) It is at least as likely as 
not that any diagnosed depression had its 
onset during active service or within the 
one-year presumptive period; or, in the 
alternative b) is the result of her active 
service or any incident therein; or, in 
the alternative c) is the result of the 
now service-connected residuals of D&C, to 
include adhesions. 
The examiner must specifically address the 
October 2007 witness' testimony that the 
Veteran was initially observed to manifest 
symptoms of depression following the 1984 
procedure and has continued to exhibit 
them to the present.  

3. After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the 
Veteran's claim for service connection for 
a depression with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. If the decision remains adverse to 
the Veteran, provide her and her 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until she is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for VA 
examinations could result in the denial of her claim. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


